[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              DECEMBER 15, 2006
                               No. 05-16255                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

         D. C. Docket Nos. 05-21394-CV-PCH & 02-20286-CR-PCH

TAURUS LEROY TAYLOR,



                                                      Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                       Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (December 15, 2006)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Taurus Leroy Taylor, proceeding pro se, appeals the district court’s denial of
his motion to vacate his sentence brought pursuant to 28 U.S.C. § 2255. After

review, we affirm.

                                     I. BACKGROUND

       A jury convicted Taylor of one count of conspiracy to commit Hobbs Act

robberies, one count of conspiracy to use and carry a firearm in relation to a crime

of violence, three counts of Hobbs Act robbery and three counts of using, carrying

and discharging a firearm during the commission of a crime of violence. Taylor

was sentenced to a total of 955 months’ imprisonment.1

       Taylor filed a direct appeal, arguing that there was insufficient evidence to

support his Hobbs Act convictions. This Court affirmed his convictions.

       Taylor then filed this § 2255 motion, arguing that his trial counsel had been

ineffective for a variety of reasons, including, in relevant part, (1) failing to object

to the jury instruction about “affecting interstate commerce” as improperly

amending the indictment; and (2) failing to object that the indictment was

insufficient because the charge did not include (a) the type of firearm allegedly

used or carried, and (b) the element of criminal intent for the Hobbs Act robberies,


       1
         Specifically, Taylor received concurrent 235-month sentences on counts 1, 2, 3, 5 and 7
(the conspiracy and substantive offenses related to the Hobbs Act robberies), a consecutive 120-
month sentence on count 4 (one of the firearms charges), a 300-month sentence on count 6
(another firearms charge), to run consecutively to counts 1, 2, 3, 4, 5 and 7 and a final sentence
of 300 months on count 8 (the third firearms charge), to run consecutively to all the other counts,
resulting in a total of 955 months’ imprisonment.

                                                 2
which were material elements.

      The district court denied Taylor’s § 2255 motion. Specifically, the district

court stated that, while counsel’s failure to object to a defective indictment could

constitute ineffective assistance, the indictment in Taylor’s case was not defective.

The district court then concluded that “[b]ecause these and the other points Taylor

now raises with respect to [the indictment] are patently without merit, trial counsel

was not ineffective in failing to assert them.”

      The district court also addressed Taylor’s claim of ineffective assistance

based on counsel’s failure to object to the “affecting interstate commerce” jury

instruction. The district court found no ineffective assistance of counsel because

“all of the challenged jury instructions . . . were proper and supported by the

charged offenses and the evidence presented at trial.” The district court stated that,

had Taylor’s counsel raised Taylor’s proposed objections to the jury instructions,

the district court would have properly overruled them. The district court also

determined that the jury instructions did not constructively amend the indictment.

      Taylor filed this appeal. We granted a certificate of appealability (“COA”)

on only this issue:

      Whether the district court violated Clisby v. Jones, 960 F.2d 925, 938
      (11th Cir. 1992) (en banc), by failing to address appellant’s claims
      that his counsel was ineffective for failing to object to the fact that
      (1) the indictment was insufficient because the charges did not include

                                           3
        (a) the type of firearm that was allegedly used or carried, and (b) the
        element of criminal intent for the Hobbs Act robberies, and (2) the
        fact that the court’s jury instruction on what constituted “affecting
        interstate commerce” improperly amended his indictment.

                                       II. DISCUSSION

        On appeal, Taylor argues that the district court failed to address some of his

ineffective assistance claims.2 In Clisby, this Court instructed district courts to

resolve all claims for relief raised in a petition for a writ of habeas corpus prior to

granting or denying relief.3 Id. at 936. When a district court fails to address all

claims in the habeas petition, we “will vacate the district court’s judgment without

prejudice and remand the case for consideration of all remaining claims.” Id. at

938.4

        Here, we find no Clisby error because the district court addressed all of the



        2
        We reject the government’s argument that Taylor abandoned the Clisby issues (upon
which this Court granted the COA) by failing to argue them sufficiently in his brief. Taylor’s
pro se brief, which we construe liberally, expressly states that “the district court failed to
properly address” certain claims of ineffective assistance of counsel.
        3
        Although Clisby involved a petition brought pursuant to 28 U.S.C. § 2254, the primary
concern motivating this Court’s decision to require district courts to address all issues in the first
instance was the piecemeal litigation that necessarily ensues when only some claims are
addressed in the first instance. Clisby, 960 F.2d at 935. Likewise, a district court is required to
address all issues raised in a § 2255 motion in the first instance. See Gay v. United States, 816
F.2d 614, 616 n.1 (11th Cir. 1987) (“[T]he principles developed in habeas cases also apply to §
2255 motions.”).
        4
         In reviewing a district court’s denial of a § 2255 motion, we review findings of fact for
clear error and questions of law de novo. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir.
2004).

                                                  4
claims in Taylor’s § 2255 motion. Specifically, the district court expressly

discussed and rejected Taylor’s ineffective assistance claims based on his trial

counsel’s failure to object to the indictment and failure to object to the “affecting

interstate commerce” instruction as improperly amending the indictment. The

district court ruled that the indictment claim lacked merit, that the jury instruction

was proper and did not constructively amend the indictment and that trial counsel

was not ineffective for not raising those objections. We therefore affirm the

district court’s judgment denying Taylor’s § 2255 motion.

      AFFIRMED.




                                           5